Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance for claims 1-8 and 16-17 are the inclusion of the limitations of a head module comprising a cover covering at least one side of the discharge surface of the nozzle plate of the head, wherein an outer shape of the nozzle plate is smaller than an outer shape of the channel substrate, the cover has a bonded surface bonded to the surface of the channel substrate in an outer area of the nozzle plate with an adhesive, and the bonded surface of the cover is closer to the channel substrate than the discharge surface of the nozzle plate is.
The primary reasons for allowance for claims 9-15 are the inclusion of the limitations of a head module comprising a cover covering at least one side of the discharge surface of the nozzle plate, wherein an outer shape of the nozzle plate is smaller than an outer shape of the channel substrate, the cover has a bonded surface bonded to the surface of the channel substrate in an outer area of the nozzle plate with an adhesive, and the bonded surface of the cover is closer to the channel substrate than the discharge surface of the nozzle plate.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takabe et al. (US2020/0307212) teach a liquid discharging head and a liquid discharging apparatus where a first pressure chamber and a second pressure chamber communicate with a nozzle though one communication flow path.
Shimosato (US2020/0290354) teaches a liquid head including an actuator base, a case member, and a nozzle plate.
Takabe and Shimosato do not teach cover has a bonded surface bonded to the surface of the channel substrate in an outer area of the nozzle plate with an adhesive, and the bonded surface of the cover is closer to the channel substrate than the discharge surface of the nozzle plate is.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMSON D NGUYEN whose telephone number is (571)272-2259.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mathew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAMSON D NGUYEN/Primary Examiner, Art Unit 2853